                     Case 19-11563-KBO     Doc 186      Filed 08/13/19      Page 1 of 18




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                     1
EMERGE ENERGY SERVICES LP, et al.,                           : Case No. 19-11563 (KBO)
                                                             :
                    Debtors.                                 : Jointly Administered
                                                             :
                                                             :
------------------------------------------------------------ x


             NOTICE OF AMENDED2AGENDA OF MATTERS SCHEDULED FOR
                   HEARING ON AUGUST 14, 2019 AT 11:00 A.M. (ET)3

  I.       RESOLVED MATTERS:

  1.       Debtors’ Application for Order Under 11 U.S.C. §§ 327 and 328, Fed. R. Bankr. P.
           2014, and Del. Bankr. L.R. 2014-1 Authorizing Employment and Retention of
           Kurtzman Carson Consultants LLC as Administrative Advisor Nunc Pro Tunc to
           Petition Date [Docket No. 88; filed July 24, 2019]

           Response/Objection Deadline:          August 7, 2019 at 4:00 p.m. (ET); extended to
                                                 August 9, 2019 at 4:00 p.m. (ET) for the Office of
                                                 the United States Trustee for the District of
                                                 Delaware (the “U.S. Trustee”)




  1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
  identification number, are: Emerge Energy Services LP (2937), Emerge Energy Services GP LLC (4683),
  Emerge Energy Services Operating LLC (2511), Superior Silica Sands LLC (9889), and Emerge Energy
  Services Finance Corporation (9875). The Debtors’ address is 5600 Clearfork Main Street, Suite 400,
  Fort Worth, Texas 76109.
  2
           Amended agenda items appear in bold.
  3
           The hearing will be before The Honorable Karen B. Owens at the United States Bankruptcy Court
  for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 1, Wilmington, Delaware
  19801. Any party who wishes to appear telephonically at such hearing must contact COURTCALL, LLC
  at 866-582-6878 prior to 12:00 p.m. (noon) (Eastern Time) on Tuesday, August 13, 2019, to register
  his/her telephonic appearance in accordance with the Instructions for Telephonic Appearances Effective
  January 5, 2005, Revised May 11, 2018.


  RLF1 21866596v.1
                   Case 19-11563-KBO       Doc 186     Filed 08/13/19   Page 2 of 18



         Responses/Objections Received:

         A.         Informal comment from the Office of the United States Trustee

         Related Documents:

         i.         Supplemental Declaration of Robert Jordan in Support of Debtors’
                    Application for Order Under 11 U.S.C. §§ 327 and 328, Fed. R. Bankr. P.
                    2014, and Del. Bankr. L.R. 2014-1 Authorizing Employment and Retention of
                    Kurtzman Carson Consultants LLC as Administrative Advisor Nunc Pro Tunc
                    to Petition Date [Docket No. 140; filed August 8, 2019]

         ii.        Certification of Counsel Regarding Order Under 11 U.S.C. §§ 327 and 328,
                    Fed. R. Bankr. P. 2014, and Del. Bankr. L.R. 2014-1 Authorizing
                    Employment and Retention of Kurtzman Carson Consultants LLC as
                    Administrative Advisor for Debtors Nunc Pro Tunc to Petition Date [Docket
                    No. 141; filed August 9, 2019]

         iii.       Order Under 11 U.S.C. §§ 327 and 328, Fed. R. Bankr. P. 2014, and Del.
                    Bankr. L.R. 2014-1 Authorizing Employment and Retention of Kurtzman
                    Carson Consultants LLC as Administrative Advisor for Debtors Nunc Pro
                    Tunc to Petition Date [Docket No. 154; filed August 9, 2019]

         Status: On August 9, 2019, the Court entered an order regarding this matter.
                 Accordingly, a hearing on this matter is no longer necessary.

2.       Debtors’ Motion for an Administrative Order Under 11 U.S.C. §§ 105(a) and 331,
         Fed. R. Bankr. P. 2016(a) and Del. Bankr. L.R. 2016-2 Establishing Procedures for
         Interim Compensation and Reimbursement of Professionals [Docket No. 116; filed
         July 31, 2019]

         Response/Objection Deadline:           August 7, 2019 at 4:00 p.m. (ET); extended to
                                                August 9, 2019 at 4:00 p.m. (ET) for the U.S.
                                                Trustee

         Responses/Objections Received:

         A.         Informal comment from the Office of the United States Trustee

         Related Documents:

         i.         Certification of Counsel Regarding Order Under 11 U.S.C. §§ 105(a) and 331,
                    Fed. R. Bankr. P. 2016(a), and Del. Bankr. L.R. 2016-2 Establishing
                    Procedures for Interim Compensation and Reimbursement of Professionals
                    [Docket No. 142; filed August 9, 2019]



                                                   2
RLF1 21866596v.1
                   Case 19-11563-KBO       Doc 186     Filed 08/13/19   Page 3 of 18



         ii.        Order Under 11 U.S.C. §§ 105(a) and 331, Fed. R. Bankr. P. 2016(a), and
                    Del. Bankr. L.R. 2016-2 Establishing Procedures for Interim Compensation
                    and Reimbursement of Professionals [Docket No. 155; filed August 9, 2019]

         Status: On August 9, 2019, the Court entered an order regarding this matter.
                 Accordingly, a hearing on this matter is no longer necessary.

3.       Motion of Debtors for Entry of an Order Pursuant to Bankruptcy Rule 3003(c)(3) and
         Local Rule 2002-1(e) Establishing Bar Dates and Related Procedures for Filing
         Proofs of Claim (Including for Administrative Expense Claims Arising Under
         Section 503(b)(9) of the Bankruptcy Code) and Approving the Form and Manner of
         Notice Thereof [Docket No. 117; filed July 31, 2019]

         Response/Objection Deadline:           August 7, 2019 at 4:00 p.m. (ET); extended to
                                                August 9, 2019 at 4:00 p.m. (ET) for the U.S.
                                                Trustee

         Responses/Objections Received:

         A.         Informal comment from the Office of the United States Trustee

         Related Documents:

         i.         Certification of Counsel Regarding Order Pursuant to Bankruptcy Rule
                    3003(c)(3) and Local Rule 2002-1(e) Establishing Bar Dates and Related
                    Procedures for Filing Proofs of Claim (Including for Administrative Expense
                    Claims Arising Under Section 503(b)(9) of the Bankruptcy Code) and
                    Approving the Form and Manner of Notice Thereof [Docket No. 153; filed
                    August 9, 2019]

         ii.        Order Pursuant to Bankruptcy Rule 3003(c)(3) and Local Rule 2002-1(e)
                    Establishing Bar Dates and Related Procedures for Filing Proofs of Claim
                    (Including for Administrative Expense Claims Arising Under Section
                    503(b)(9) of the Bankruptcy Code) and Approving the Form and Manner of
                    Notice Thereof [Docket No. 157; filed August 9, 2019]

         iii.       Notice of Deadline for the Filing of Proofs of Claim, Including for Claims
                    Asserted Under Section 503(b)(9) of the Bankruptcy Code [Docket No. 158;
                    filed August 9, 2019]

         Status: On August 9, 2019, the Court entered an order regarding this matter.
                 Accordingly, a hearing on this matter is no longer necessary.

II.      MATTERS FILED UNDER CERTIFICATION:

4.       Debtors’ Motion for Entry of Orders Under 11 U.S.C. §§ 105(a), 345, 363, 503(b),
         and 507(a), Fed. R. Bankr. P. 6003 and 6004, and Del. Bankr. L.R. 2015-2 (I)
         Authorizing Continued Use of Existing Cash Management System, Including
                                             3
RLF1 21866596v.1
                   Case 19-11563-KBO      Doc 186     Filed 08/13/19   Page 4 of 18



         Maintenance of Existing Bank Accounts, Checks, and Business Forms, (II)
         Authorizing Continuation of Existing Deposit Practices, (III) Approving the
         Continuation of Intercompany Transactions, and (IV) Granting Administrative
         Expense Status to Certain Postpetition Intercompany Claims [Docket No. 4; filed
         July 15, 2019]

         Response/Objection Deadline:           August 7, 2019 at 4:00 p.m. (ET); extended to
                                                August 9, 2019 at 4:00 p.m. (ET) for the U.S.
                                                Trustee and the Official Committee of Unsecured
                                                Creditors (the “Committee”)

         Responses/Objections Received:

         A.         Informal comment from the Office of the United States Trustee and the
                    Committee

         Related Documents:

         i.         Interim Order Under 11 U.S.C. §§ 105(a), 345, 363, 503(b), and 507(a), Fed.
                    R. Bankr. P. 6003 and 6004, and Del. Bankr. L.R. 2015-2 (I) Authorizing
                    Continued Use of Existing Cash Management System, Including Maintenance
                    of Existing Bank Accounts, Checks, and Business Forms, (II) Authorizing
                    Continuation of Existing Deposit Practices, (III) Approving the Continuation
                    of Intercompany Transactions, and (IV) Granting Administrative Expense
                    Status to Certain Postpetition Intercompany Claims [Docket No. 58; filed July
                    17, 2019]

         ii.        Notice of (A) Entry of Interim Order Under 11 U.S.C. §§ 105(a), 345, 363,
                    503(b), and 507(a), Fed. R. Bankr. P. 6003 and 6004, and Del. Bankr. L.R.
                    2015-2 (I) Authorizing Continued Use of Existing Cash Management System,
                    Including Maintenance of Existing Bank Accounts, Checks, and Business
                    Forms, (II) Authorizing Continuation of Existing Deposit Practices, (III)
                    Approving the Continuation of Intercompany Transactions, and (IV) Granting
                    Administrative Expense Status to Certain Postpetition Intercompany Claims;
                    and (B) Final Hearing Thereon [Docket No. 77; filed July 18, 2019]

         iii.       Certification of Counsel Regarding Final Order Under 11 U.S.C. §§ 105(a),
                    345, 363, 503(b), and 507(a), Fed. R. Bankr. P. 6003 and 6004, and Del.
                    Bankr. L.R. 2015-2 (I) Authorizing Continued Use of Existing Cash
                    Management System, Including Maintenance of Existing Bank Accounts,
                    Checks, and Business Forms, (II) Authorizing Continuation of Existing
                    Deposit Practices, (III) Approving the Continuation of Intercompany
                    Transactions, and (IV) Granting Administrative Expense Status to Certain
                    Postpetition Intercompany Claims [Docket No. 166; filed August 12, 2019]

         Status: On August 12, 2019, the Debtors filed a proposed form of final order under
                 certification of counsel in connection with this matter. Accordingly a hearing
                                                  4
RLF1 21866596v.1
                   Case 19-11563-KBO       Doc 186      Filed 08/13/19    Page 5 of 18



                    with respect to this matter is only required to the extent that the Court has any
                    questions or concerns.

5.       Debtors’ Motion for Entry of Orders Under 11 U.S.C. §§ 105(a), 363(b) and 363(c)
         and Fed. R. Bankr. P. 6003 and 6004 Authorizing the Debtors to Continue Their
         Customer Programs [Docket No. 5; filed July 15, 2019]

         Response/Objection Deadline:            August 7, 2019 at 4:00 p.m. (ET); extended to
                                                 August 9, 2019 at 4:00 p.m. (ET) for the U.S.
                                                 Trustee

         Responses/Objections Received:

         A.         Informal comment from the Office of the United States Trustee and the
                    Committee

         Related Documents:

         i.         Interim Order Under 11 U.S.C. §§ 105(a), 363(b) and 363(c) and Fed. R.
                    Bankr. P. 6003 and 6004 Authorizing the Debtors to Continue Their Customer
                    Programs [Docket No. 60; filed July 17, 2019]

         ii.        Notice of (A) Entry of Interim Order Under 11 U.S.C. §§ 105(a), 363(b) and
                    363(c) and Fed. R. Bankr. P. 6003 and 6004 Authorizing the Debtors to
                    Continue Their Customer Programs; and (B) Final Hearing Thereon [Docket
                    No. 73; filed July 18, 2019]

         iii.       Certification of Counsel Regarding Final Order Under 11 U.S.C. §§ 105(a),
                    363(b) and 363(c) and Fed. R. Bankr. P. 6003 and 6004 Authorizing the
                    Debtors to Continue Their Customer Programs [Docket No. 168; filed August
                    12, 2019]

         Status: On August 12, 2019, the Debtors filed a proposed form of final order under
                 certification of counsel in connection with this matter. Accordingly a hearing
                 with respect to this matter is only required to the extent that the Court has any
                 questions or concerns.

6.       Debtors’ Motion for Entry of Orders Under 11 U.S.C. §§ 105(a), 363(b), 507(a)(8),
         and 541 and Fed. R. Bankr. P. 6003 and 6004 Authorizing Payment of Prepetition
         Taxes and Fees [Docket No. 6; filed July 15, 2019]

         Response/Objection Deadline:            August 7, 2019 at 4:00 p.m. (ET); extended to
                                                 August 9, 2019 at 4:00 p.m. (ET) for the U.S.
                                                 Trustee




                                                    5
RLF1 21866596v.1
                   Case 19-11563-KBO      Doc 186     Filed 08/13/19   Page 6 of 18



         Responses/Objections Received:

         A.         Informal comment from the Office of the United States Trustee and the
                    Committee

         Related Documents:

         i.         Interim Order Under 11 U.S.C. §§ 105(a), 363(b), 507(a)(8), and 541 and Fed.
                    R. Bankr. P. 6003 and 6004 Authorizing Payment of Prepetition Taxes and
                    Fees [Docket No. 61; filed July 17, 2019]

         ii.        Notice of (A) Entry of Interim Order Under 11 U.S.C. §§ 105(a), 363(b),
                    507(a)(8), and 541 and Fed. R. Bankr. P. 6003 and 6004 Authorizing Payment
                    of Prepetition Taxes and Fees; and (B) Final Hearing Thereon [Docket No.
                    71; filed July 18, 2019]

         iii.       Supplement to the Debtors’ Motion for Entry of Orders Under 11 U.S.C. §§
                    105(a), 363(b), 507(a)(8), and 541 and Fed. R. Bankr. P. 6003 and 6004
                    Authorizing Payment of Prepetition Taxes and Fees [Docket No. 136; filed
                    August 8, 2019]

         iv.        Certification of Counsel Regarding Final Order Under 11 U.S.C. §§ 105(a),
                    363(b), 507(a)(8), and 541 and Fed. R. Bankr. P. 6003 and 6004 Authorizing
                    Payment of Prepetition Taxes and Fees [Docket No. 173; filed August 12,
                    2019]

         Status: On August 12, 2019, the Debtors filed a proposed form of final order under
                 certification of counsel in connection with this matter. Accordingly a hearing
                 with respect to this matter is only required to the extent that the Court has any
                 questions or concerns.

7.       Debtors’ Motion for Entry of Orders Under 11 U.S.C. §§ 105(a), 363(b), 506(b),
         541, 1107(a), and 1108 and Fed. R. Bankr. P. 6003 (I) Authorizing Debtors to Pay
         Certain Prepetition Claims of Shippers, Lien Claimants, and Royalty Interest
         Owners, (II) Confirming Administrative Expense Priority of Undisputed and
         Outstanding Prepetition Orders, and (III) Granting Related Relief [Docket No. 7;
         filed July 15, 2019]

         Response/Objection Deadline:          August 7, 2019 at 4:00 p.m. (ET); extended to
                                               August 9, 2019 at 4:00 p.m. (ET) for the U.S.
                                               Trustee
         Responses/Objections Received:

         A.         Informal comment from the Office of the United States Trustee and the
                    Committee



                                                  6
RLF1 21866596v.1
                   Case 19-11563-KBO      Doc 186     Filed 08/13/19   Page 7 of 18



         Related Documents:

         i.         Interim Order Under 11 U.S.C. §§ 105(a), 363(b), 506(b), 541, 1107(a), and
                    1108 and Fed. R. Bankr. P. 6003 (I) Authorizing Debtors to Pay Certain
                    Prepetition Claims of Shippers, Lien Claimants, and Royalty Interest Owners,
                    (II) Confirming Administrative Expense Priority of Undisputed and
                    Outstanding Prepetition Orders, and (III) Granting Related Relief [Docket No.
                    62; filed July 17, 2019]

         ii.        Notice of (A) Entry of Interim Order Under 11 U.S.C. §§ 105(a), 363(b),
                    506(b), 541, 1107(a), and 1108 and Fed. R. Bankr. P. 6003 (I) Authorizing
                    Debtors to Pay Certain Prepetition Claims of Shippers, Lien Claimants, and
                    Royalty Interest Owners, (II) Confirming Administrative Expense Priority of
                    Undisputed and Outstanding Prepetition Orders, and (III) Granting Related
                    Relief; and (B) Final Hearing Thereon [Docket No. 74; filed July 18, 2019]

         iii.       Certification of Counsel Regarding Final Order Under 11 U.S.C. §§ 105(a),
                    363(b), 506(b), 541, 1107(a), and 1108 and Fed. R. Bankr. P. 6003 (I)
                    Authorizing Debtors to Pay Certain Prepetition Claims of Shippers, Lien
                    Claimants, and Royalty Interest Owners, (II) Confirming Administrative
                    Expense Priority of Undisputed and Outstanding Prepetition Orders, and (III)
                    Granting Related Relief [Docket No. 171; filed August 12, 2019]

         Status: On August 12, 2019, the Debtors filed a proposed form of final order under
                 certification of counsel in connection with this matter. Accordingly a hearing
                 with respect to this matter is only required to the extent that the Court has any
                 questions or concerns.

8.       Debtors’ Motion for Entry of Orders Under 11 U.S.C. §§ 105(a), 362(d), 363(b),
         364(c) and 503(b) Authorizing Debtors to (I) Pay Their Prepetition Insurance
         Obligations, (II) Pay Their Prepetition Bonding Obligations, (III) Maintain Their
         Postpetition Insurance Coverage, (IV) Maintain Their Bonding Program, and (V)
         Maintain Postpetition Financing of Insurance Premiums [Docket No. 8; filed July 15,
         2019]

         Response/Objection Deadline:           August 7, 2019 at 4:00 p.m. (ET); extended to
                                                August 9, 2019 at 4:00 p.m. (ET) for the U.S.
                                                Trustee
         Responses/Objections Received:

         A.         Informal comment from the Office of the United States Trustee and the
                    Committee




                                                  7
RLF1 21866596v.1
                   Case 19-11563-KBO       Doc 186      Filed 08/13/19   Page 8 of 18



         Related Documents:

         i.         Interim Order Under 11 U.S.C. §§ 105(a), 362(d), 363(b), 364(c) and 503(b)
                    Authorizing Debtors to (I) Pay Their Prepetition Insurance Obligations, (II)
                    Pay Their Prepetition Bonding Obligations, (III) Maintain Their Postpetition
                    Insurance Coverage, (IV) Maintain Their Bonding Program, and (V) Maintain
                    Postpetition Financing of Insurance Premiums [Docket No. 63; filed July 17,
                    2019]

         ii.        Notice of (A) Entry of Interim Order Under 11 U.S.C. §§ 105(a), 362(d),
                    363(b), 364(c) and 503(b) Authorizing Debtors to (I) Pay Their Prepetition
                    Insurance Obligations, (II) Pay Their Prepetition Bonding Obligations, (III)
                    Maintain Their Postpetition Insurance Coverage, (IV) Maintain Their
                    Bonding Program, and (V) Maintain Postpetition Financing of Insurance
                    Premiums; and (B) Final Hearing Thereon [Docket No. 72; filed July 18,
                    2019]

         iii.       Certification of Counsel Regarding Final Order Under 11 U.S.C. §§ 105(a),
                    362(d), 363(b), 364(c) and 503(b) Authorizing Debtors to (I) Pay Their
                    Prepetition Insurance Obligations, (II) Pay Their Prepetition Bonding
                    Obligations, (III) Maintain Their Postpetition Insurance Coverage, (IV)
                    Maintain Their Bonding Program, and (V) Maintain Postpetition Financing of
                    Insurance Premiums [Docket No. 170; filed August 12, 2019]

         Status: On August 12, 2019, the Debtors filed a proposed form of final order under
                 certification of counsel in connection with this matter. Accordingly a hearing
                 with respect to this matter is only required to the extent that the Court has any
                 questions or concerns.

9.       Debtors’ First Omnibus Motion for Entry of an Order Authorizing the Debtors to (I)
         Reject Certain Executory Contracts and Unexpired Leases Nunc Pro Tunc to the
         Petition Date and (II) Abandon any Remaining Personal Property in Connection
         Therewith [Docket No. 10; filed July 16, 2019]

         Response/Objection Deadline:            July 30, 2019 at 4:00 p.m. (ET); extended to August
                                                 9, 2019 at 4:00 p.m. (ET) for the U.S. Trustee

         Responses/Objections Received:

         A.         Tidewater’s Objection to Debtors’ Motions for Entry of an Order Authorizing the
                    Debtors to (1) Reject Certain Railcar Lease Agreements Nunc Pro Tunc to the
                    Petition Date, and Enter into Proposed New Railcar Lease Agreements Effective
                    as of the Petition Date; and (2) Reject Certain Executory Contracts and Unexpired
                    Leases Nunc Pro Tunc to the Petition Date and Abandon any Personal Property in
                    Connection Therewith [Docket No. 110; filed July 30, 2019]

         B.         Informal comment from Wells Fargo Rail Company
                                                    8
RLF1 21866596v.1
                   Case 19-11563-KBO      Doc 186     Filed 08/13/19   Page 9 of 18



         Related Documents:

         i.         Notice of Motion and Hearing [Docket No. 46; filed July 16, 2019]

         ii.        Notice of Withdrawal of Tidewater’s Objection to Debtors’ Motions for Entry
                    of an Order Authorizing the Debtors to (1) Reject Certain Railcar Lease
                    Agreements Nunc Pro Tunc to the Petition Date, and Enter into Proposed
                    New Railcar Lease Agreements Effective as of the Petition Date; and (2)
                    Reject Certain Executory Contracts and Unexpired Leases Nunc Pro Tunc to
                    the Petition Date and Abandon any Personal Property in Connection
                    Therewith [Docket No. 161; filed August 9, 2019]

         iii.       Certification of Counsel Regarding Order Authorizing the Debtors to (I)
                    Reject Certain Executory Contracts and Unexpired Leases Nunc Pro Tunc to
                    the Petition Date and (II) Abandon any Remaining Personal Property in
                    Connection Therewith [Docket No. 176; filed August 12, 2019]

         iv.        Notice of Withdrawal [Docket No. 184; filed August 12, 2019]

         v.         Certification of Counsel Regarding Order Authorizing the Debtors to (I)
                    Reject Certain Executory Contracts and Unexpired Leases Nunc Pro
                    Tunc to the Petition Date and (II) Abandon any Remaining Personal
                    Property in Connection Therewith [Docket No. 185; filed August 12,
                    2019]

         Status: On August 12, 2019, the Debtors filed a proposed form of final order under
                 certification of counsel in connection with this matter. Accordingly a hearing
                 with respect to this matter is only required to the extent that the Court has any
                 questions or concerns.

10.      Debtors’ Motion for Entry of Orders Under 11 U.S.C. §§ 105(a), 362(d), 363(b),
         507(a), 541, 553, 1107(a), and 1108 and Fed. R. Bankr. P. 6003 (I) Authorizing (A)
         Payment of Prepetition Workforce Obligations and (B) Continuation of Workforce
         Programs on Postpetition Basis, (II) Authorizing Payment of Payroll-Related Taxes,
         (III) Confirming the Debtors’ Authority to Transmit Payroll Deductions, (IV)
         Authorizing Payment of Prepetition Claims Owing to Administrators, and (V)
         Directing Banks to Honor Prepetition Checks and Fund Transfers for Authorized
         Payments [Docket No. 11; filed July 16, 2019]

         Response/Objection Deadline:          August 7, 2019 at 4:00 p.m. (ET); extended to
                                               August 9, 2019 at 4:00 p.m. (ET) for the U.S.
                                               Trustee and the Committee




                                                  9
RLF1 21866596v.1
                Case 19-11563-KBO       Doc 186      Filed 08/13/19   Page 10 of 18



         Responses/Objections Received:

         A.        Informal comment from the Office of the United States Trustee and the
                   Committee

         Related Documents:

         i.        Interim Order (I) Authorizing (A) Payment of Prepetition Workforce
                   Obligations and (B) Continuation of Workforce Programs on Postpetition
                   Basis, (II) Authorizing Payment of Payroll-Related Taxes, (III) Confirming
                   the Debtors’ Authority to Transmit Payroll Deductions, (IV) Authorizing
                   Payment of Prepetition Claims Owing to Administrators, and (V) Directing
                   Banks to Honor Prepetition Checks and Fund Transfers for Authorized
                   Payments [Docket No. 59; filed July 17, 2019]

         ii.       Notice of (A) Entry of Interim Order (I) Authorizing (A) Payment of
                   Prepetition Workforce Obligations and (B) Continuation of Workforce
                   Programs on Postpetition Basis, (II) Authorizing Payment of Payroll-Related
                   Taxes, (III) Confirming the Debtors’ Authority to Transmit Payroll
                   Deductions, (IV) Authorizing Payment of Prepetition Claims Owing to
                   Administrators, and (V) Directing Banks to Honor Prepetition Checks and
                   Fund Transfers for Authorized Payments; and (B) Final Hearing Thereon
                   [Docket No. 76; filed July 18, 2019]

         iii.      Certification of Counsel Regarding Final Order (I) Authorizing (A) Payment
                   of Prepetition Workforce Obligations and (B) Continuation of Workforce
                   Programs on Postpetition Basis, (II) Authorizing Payment of Payroll-Related
                   Taxes, (III) Confirming the Debtors’ Authority to Transmit Payroll
                   Deductions, (IV) Authorizing Payment of Prepetition Claims Owing to
                   Administrators, and (V) Directing Banks to Honor Prepetition Checks and
                   Fund Transfers for Authorized Payments [Docket No. 172; filed August 12,
                   2019]

         Status: On August 12, 2019, the Debtors filed a proposed form of final order under
                 certification of counsel in connection with this matter. Accordingly a hearing
                 with respect to this matter is only required to the extent that the Court has any
                 questions or concerns.

11.      Debtors’ Motion for Entry of Orders Under 11 U.S.C. §§ 105(a) and 366 (I)
         Prohibiting Utility Companies from Altering or Discontinuing Service on Account of
         Prepetition Invoices, (II) Approving Deposit as Adequate Assurance of Payment, and
         (III) Establishing Procedures for Resolving Requests by Utility Companies for
         Additional Assurance of Payment [Docket No. 13; filed July 16, 2019]

         Response/Objection Deadline:         August 7, 2019 at 4:00 p.m. (ET); extended to
                                              August 9, 2019 at 4:00 p.m. (ET) for the U.S.
                                              Trustee
                                                10
RLF1 21866596v.1
                Case 19-11563-KBO        Doc 186       Filed 08/13/19   Page 11 of 18



         Responses/Objections Received:

         A.        Informal comment from Waste Management

         B.        Informal comment from the Office of the United States Trustee

         C.        Informal comment from Synergy Community Cooperative Inc.

         D.        Informal comment from Marabou Energy Management, LLC

         E.        Informal comment from Marabou Superior Pipeline, LLC

         Related Documents:

         i.        Interim Order Under 11 U.S.C. §§ 105(a) and 366 (I) Prohibiting Utility
                   Companies from Altering or Discontinuing Service on Account of Prepetition
                   Invoices, (II) Approving Deposit as Adequate Assurance of Payment, and
                   (III) Establishing Procedures for Resolving Requests by Utility Companies
                   for Additional Assurance of Payment [Docket No. 57; filed July 17, 2019]

         ii.       Notice of (A) Entry of Interim Order Under 11 U.S.C. §§ 105(a) and 366 (I)
                   Prohibiting Utility Companies from Altering or Discontinuing Service on
                   Account of Prepetition Invoices, (II) Approving Deposit as Adequate
                   Assurance of Payment, and (III) Establishing Procedures for Resolving
                   Requests by Utility Companies for Additional Assurance of Payment; and (B)
                   Final Hearing Thereon [Docket No. 75; filed July 18, 2019]

         iii.      Certification of Counsel Regarding Final Order Under 11 U.S.C. §§ 105(a)
                   and 366 (I) Prohibiting Utility Companies from Altering or Discontinuing
                   Service on Account of Prepetition Invoices, (II) Approving Deposit as
                   Adequate Assurance of Payment, and (III) Establishing Procedures for
                   Resolving Requests by Utility Companies for Additional Assurance of
                   Payment [Docket No. 169; filed August 12, 2019]

         Status: On August 12, 2019, the Debtors filed a proposed form of final order under
                 certification of counsel in connection with this matter. Accordingly a hearing
                 with respect to this matter is only required to the extent that the Court has any
                 questions or concerns.

12.      Debtors’ Motion for an Order Authorizing the Employment and Payment of
         Professionals Utilized in Ordinary Course of Business [Docket No. 86; filed July 24,
         2019]

         Response/Objection Deadline:          August 7, 2019 at 4:00 p.m. (ET); extended to
                                               August 9, 2019 at 4:00 p.m. (ET) for the U.S.
                                               Trustee


                                                  11
RLF1 21866596v.1
               Case 19-11563-KBO         Doc 186       Filed 08/13/19   Page 12 of 18



         Responses/Objections Received:

         A.        Informal comment from the Office of the United States Trustee

         Related Documents:

         i.        Certification of Counsel Regarding Order Authorizing Employment and
                   Payment of Professionals Utilized in Ordinary Course of Business [Docket
                   No. 167; filed August 12, 2019]

         Status: On August 12, 2019, the Debtors filed a proposed form of final order under
                 certification of counsel in connection with this matter. Accordingly a hearing
                 with respect to this matter is only required to the extent that the Court has any
                 questions or concerns.

13.      Debtors’ Motion for Entry of Order Under 11 U.S.C. §§ 105(a), 363(b), 503(b)(9),
         1107(a), and 1108 and Fed. R. Bankr. P. 6003 (I) Authorizing Payment of Prepetition
         Claims of the Critical Vendors; (II) Authorizing Financial Institutions to Honor and
         Process Related Checks and Transfers; and (III) Granting Related Relief [Docket No.
         87; filed July 24, 2019]

         Response/Objection Deadline:          August 7, 2019 at 4:00 p.m. (ET); extended to
                                               August 9, 2019 at 4:00 p.m. (ET) for the U.S.
                                               Trustee

         Responses/Objections Received:

         A.        Informal comment from the Office of the United States Trustee and the
                   Committee

         Related Documents:

         i.        Certification of Counsel Regarding Order Under 11 U.S.C. §§ 105(a), 363(b),
                   503(b)(9), 1107(a), and 1108 and Fed. R. Bankr. P. 6003 (I) Authorizing
                   Payment of Prepetition Claims of the Critical Vendors; (II) Authorizing
                   Financial Institutions to Honor and Process Related Checks and Transfers;
                   and (III) Granting Related Relief [Docket No. 175; filed August 12, 2019]

         Status: On August 12, 2019, the Debtors filed a proposed form of final order under
                 certification of counsel in connection with this matter. Accordingly a hearing
                 with respect to this matter is only required to the extent that the Court has any
                 questions or concerns.

14.      Application of Debtors to Employ and Retain Richards, Layton & Finger, P.A. as
         Co-Counsel to the Debtors Pursuant to Section 327(a) of the Bankruptcy Code,
         Bankruptcy Rules 2014(a) and 2016 and Local Rule 2014-1, Nunc Pro Tunc to the
         Petition Date [Docket No. 91; filed July 24, 2019]

                                                  12
RLF1 21866596v.1
               Case 19-11563-KBO          Doc 186      Filed 08/13/19   Page 13 of 18



         Response/Objection Deadline:           August 7, 2019 at 4:00 p.m. (ET); extended to
                                                August 9, 2019 at 4:00 p.m. (ET) for the U.S.
                                                Trustee

         Responses/Objections Received:

         A.        Informal comment from the Office of the United States Trustee

         Related Documents:

         i.        Supplemental Declaration of Bryan M. Gaston in Support of the Application
                   of Debtors to Employ and Retain Richards, Layton & Finger, P.A. as Co-
                   Counsel to the Debtors Pursuant to Section 327(a) of the Bankruptcy Code,
                   Bankruptcy Rules 2014(a) and 2016 and Local Rule 2014-1, Nunc Pro Tunc
                   to the Petition Date [Docket No. 163; filed August 12, 2019]

         ii.       Certification of Counsel Regarding Order Authorizing Debtors to Employ and
                   Retain Richards, Layton & Finger, P.A. as Co-Counsel to the Debtors
                   Pursuant to Section 327(a) of the Bankruptcy Code, Bankruptcy Rules
                   2014(a) and 2016 and Local Rule 2014-1, Nunc Pro Tunc to the Petition Date
                   [Docket No. 164; filed August 12, 2019]

         Status: On August 12, 2019, the Debtors filed a proposed form of final order under
                 certification of counsel in connection with this matter. Accordingly a hearing
                 with respect to this matter is only required to the extent that the Court has any
                 questions or concerns.

III.     MATTERS GOING FORWARD:

15.      Debtors’ Omnibus Motion for Entry of an Order Authorizing the Debtors to (I)
         Reject Certain Railcar Lease Agreements Nunc Pro Tunc to the Petition Date, and
         (II) Enter into Proposed New Railcar Lease Agreements Effective as of the Petition
         Date [Docket No. 9, filed July 16, 2019]

         Response/Objection Deadline:           July 30, 2019 at 4:00 p.m. (ET); extended to August
                                                9, 2019 at 4:00 p.m. (ET) for the U.S. Trustee;
                                                extended to August 12, 2019 at 5:00 p.m. for the
                                                Committee

         Responses/Objections Received:

         A.        Tidewater’s Objection to Debtors’ Motions for Entry of an Order Authorizing the
                   Debtors to (1) Reject Certain Railcar Lease Agreements Nunc Pro Tunc to the
                   Petition Date, and Enter into Proposed New Railcar Lease Agreements Effective
                   as of the Petition Date; and (2) Reject Certain Executory Contracts and Unexpired
                   Leases Nunc Pro Tunc to the Petition Date and Abandon any Personal Property in
                   Connection Therewith [Docket No. 110; filed July 30, 2019]
                                                  13
RLF1 21866596v.1
                Case 19-11563-KBO       Doc 186      Filed 08/13/19   Page 14 of 18



         B.        Objection to the Official Committee of Unsecured Creditors to Debtors’
                   Omnibus Motion for Entry of an Order Authorizing the Debtors to (I) Reject
                   Certain Railcar Lease Agreements Nunc Pro Tunc to the Petition Date, and
                   (II) Enter into Proposed New Railcar Lease Agreements Effective as of the
                   Petition Date (SEALED) [Docket No. 180; filed August 12, 2019]

         C.        Objection to the Official Committee of Unsecured Creditors to Debtors’
                   Omnibus Motion for Entry of an Order Authorizing the Debtors to (I) Reject
                   Certain Railcar Lease Agreements Nunc Pro Tunc to the Petition Date, and
                   (II) Enter into Proposed New Railcar Lease Agreements Effective as of the
                   Petition Date (REDACTED) [Docket No. 181; filed August 12, 2019]

         Related Documents:

         i.        Notice of Motion and Hearing [Docket No. 45; filed July 16, 2019]

         ii.       Notice of Withdrawal of Tidewater’s Objection to Debtors’ Motions for Entry
                   of an Order Authorizing the Debtors to (1) Reject Certain Railcar Lease
                   Agreements Nunc Pro Tunc to the Petition Date, and Enter into Proposed
                   New Railcar Lease Agreements Effective as of the Petition Date; and (2)
                   Reject Certain Executory Contracts and Unexpired Leases Nunc Pro Tunc to
                   the Petition Date and Abandon any Personal Property in Connection
                   Therewith [Docket No. 161; filed August 9, 2019]

         iii.      Motion for Entry of an Order Authorizing the Official Committee of
                   Unsecured Creditors to File Under Seal the Objection of the Official
                   Committee of Unsecured Creditors to Debtors’ Omnibus Motion for
                   Entry of an Order Authorizing the Debtors to (I) Reject Certain Railcar
                   Lease Agreements Nunc Pro Tunc to the Petition Date, and (II) Enter into
                   Proposed New Railcar Lease Agreements Effective as of the Petition Date
                   [Docket No. 182; filed August 12, 2019]

         Status: The Debtors have resolved the objection from Tidewater in connection with this
                 matter. The hearing on this matter will go forward.

16.      Debtors’ Motion (I) Pursuant to 11 U.S.C. §§ 105, 361, 362, 363 and 364
         Authorizing the Debtors to (A) Obtain Senior Secured Priming Superpriority
         Postpetition Financing, (B) Grant Liens and Superpriority Administrative Expense
         Status, (C) Use Cash Collateral of Prepetition Secured Parties and (D) Grant
         Adequate Protection to Prepetition Secured Parties; (II) Scheduling a Final Hearing
         Pursuant to Bankruptcy Rules 4001(b) and 4001(c); and (III) Granting Related Relief
         [Docket No. 20; filed July 16, 2019]

         Response/Objection Deadline:         August 7, 2019 at 4:00 p.m. (ET); extended to
                                              August 9, 2019 at 4:00 p.m. (ET) for the U.S.
                                              Trustee; extended to August 12, 2019 at 5:00 p.m.
                                              (ET) for the Committee

                                                14
RLF1 21866596v.1
               Case 19-11563-KBO          Doc 186       Filed 08/13/19   Page 15 of 18




         Responses/Objections Received:

         A.        The Texas Taxing Authorities’ Objection to the Debtors’ Interim Order (I)
                   Authorizing the Debtors to (A) Obtain Postpetition Financing and (B) Use Cash
                   Collateral, (II) Granting Certain Protections to Prepetition Secured Parties, (III)
                   Scheduling a Final Hearing, and (IV) Granting Related Relief [Docket No. 93;
                   filed July 25, 2019]

         B.        Limited Objection of Pownall Services LLC to Debtors’ Motion (I) Pursuant to 11
                   U.S.C. §§ 105, 361, 362, 363 and 364 Authorizing the Debtors to (A) Obtain
                   Senior Secured Priming Superpriority Postpetition Financing, (B) Grant Liens and
                   Superpriority Administrative Expense Status, (C) Use Cash Collateral of
                   Prepetition Secured Parties and (D) Grant Adequate Protection to Prepetition
                   Secured Parties; (II) Scheduling a Final Hearing Pursuant to Bankruptcy Rules
                   4001(b) and 4001(c); and (III) Granting Related Relief [Docket No. 132; filed
                   August 7, 2019]

         C.        Combined Objection of Market and Johnson, Inc., Stout Excavating Group LLC,
                   and A-1 Excavating, Inc. to Debtors’ Motion (I) Pursuant to 11 U.S.C. §§ 105,
                   361, 362, 363 and 364 Authorizing the Debtors to (A) Obtain Senior Secured
                   Priming Superpriority Postpetition Financing, (B) Grant Liens and Superpriority
                   Expense Status, (C) Use Cash Collateral of Prepetition Secured Parties and (D)
                   Grant Adequate Protection to Prepetition Secured Parties; (II) Scheduling a Final
                   Hearing Pursuant to Bankruptcy Rules 4001(b) and 4001(c); and (III) Granting
                   Related Relief [Docket No. 134; filed August 7, 2019]

         D.        Objection of the Official Committee of Unsecured Creditors to Debtors’ Motion
                   (I) Pursuant to 11 U.S.C. §§ 105, 361, 362, 363 and 364 Authorizing the Debtors
                   to (A) Obtain Senior Secured Priming Superpriority Postpetition Financing, (B)
                   Grant Liens and Superpriority Expense Status, (C) Use Cash Collateral of
                   Prepetition Secured Parties and (D) Grant Adequate Protection to Prepetition
                   Secured Parties; (II) Scheduling a Final Hearing Pursuant to Bankruptcy Rules
                   4001(b) and 4001(c); and (III) Granting Related Relief [Docket No. 162; filed
                   August 10, 2019]

         E.        Informal comment from the Office of the United States Trustee

         Related Documents:

         i.        Declaration of Adam Dunayer in Support of Motion (I) Pursuant to 11 U.S.C.
                   §§ 105, 361, 362, 363 and 364 Authorizing the Debtors to (A) Obtain Senior
                   Secured Priming Superpriority Postpetition Financing, (B) Grant Liens and
                   Superpriority Administrative Expense Status, (C) Use Cash Collateral of
                   Prepetition Secured Parties and (D) Grant Adequate Protection to Prepetition
                   Secured Parties; (II) Scheduling a Final Hearing Pursuant to Bankruptcy

                                                   15
RLF1 21866596v.1
                Case 19-11563-KBO        Doc 186      Filed 08/13/19   Page 16 of 18



                   Rules 4001(b) and 4001(c); and (III) Granting Related Relief [Docket No. 21;
                   filed July 16, 2019]

         ii.       Declaration of Bryan M. Gaston in Support of Motion (I) Pursuant to 11
                   U.S.C. §§ 105, 361, 362, 363 and 364 Authorizing the Debtors to (A) Obtain
                   Senior Secured Priming Superpriority Postpetition Financing, (B) Grant Liens
                   and Superpriority Administrative Expense Status, (C) Use Cash Collateral of
                   Prepetition Secured Parties and (D) Grant Adequate Protection to Prepetition
                   Secured Parties; (II) Scheduling a Final Hearing Pursuant to Bankruptcy
                   Rules 4001(b) and 4001(c); and (III) Granting Related Relief [Docket No. 22;
                   filed July 16, 2019]

         iii.      Interim Order (I) Authorizing the Debtors to (A) Obtain Postpetition
                   Financing and (B) Use Cash Collateral, (II) Granting Certain Protections to
                   Prepetition Secured Parties, (III) Scheduling a Final Hearing, and (IV)
                   Granting Related Relief [Docket No. 64; filed July 17, 2019]

         iv.       Notice of (A) Entry of Interim Order (I) Authorizing the Debtors to (A)
                   Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting
                   Certain Protections to Prepetition Secured Parties, (III) Scheduling a Final
                   Hearing, and (IV) Granting Related Relief; and (B) Final Hearing Thereon
                   [Docket No. 78; filed July 18, 2019]

         v.        Notice of Withdrawal of the Texas Taxing Authorities’ Objection to the
                   Debtors’ Interim Order (I) Authorizing the Debtors to (A) Obtain Postpetition
                   Financing and (B) Use Cash Collateral, (II) Granting Certain Protections to
                   Prepetition Secured Parties, (III) Scheduling a Final Hearing, and (IV)
                   Granting Related Relief [Docket No. 165; filed August 12, 2019]

         vi.       Notice of Filing of Proposed Form of Final DIP Order [Docket No. 177; filed
                   August 12, 2019]

         Status: The hearing on this matter will go forward.

17.      Debtors’ Application for the Entry of an Order Pursuant to Sections 327(a) and
         328(a) of the Bankruptcy Code (A) Authorizing the Employment and Retention of
         Houlihan Lokey Capital, Inc. as Financial Advisor and Investment Banker to the
         Debtors, Nunc Pro Tunc to the Petition Date, (B) Waiving Certain Time-Keeping
         Requirements Pursuant to Local Rule 2016-2(h) and (C) Granting Related Relief
         [Docket No. 89; filed July 24, 2019]

         Response/Objection Deadline:          August 7, 2019 at 4:00 p.m. (ET); extended to
                                               August 9, 2019 at 4:00 p.m. (ET) for the U.S.
                                               Trustee; extended to August 12, 2019 at 12:00 p.m.
                                               (ET) for the Committee



                                                 16
RLF1 21866596v.1
               Case 19-11563-KBO         Doc 186       Filed 08/13/19   Page 17 of 18



         Responses/Objections Received:

         A.        Informal comment from the Office of the United States Trustee

         Related Documents:

         i.        Reservation of Rights of the Official Committee of Unsecured Creditors to
                   Debtors’ Regarding Debtors’ Application for the Entry of an Order Pursuant
                   to Sections 327(a) and 328(a) of the Bankruptcy Code (A) Authorizing the
                   Employment and Retention of Houlihan Lokey Capital, Inc. as Financial
                   Advisor and Investment Banker to the Debtors, Nunc Pro Tunc to the Petition
                   Date, (B) Waiving Certain Time-Keeping Requirements Pursuant to Local
                   Rule 2016-2(h) and (C) Granting Related Relief [Docket No. 174; filed
                   August 12, 2019]

         Status: The hearing on this matter will go forward.

18.      Debtors’ Motion to Retain Ankura Consulting Group, LLC, Nunc Pro Tunc to the
         Petition Date, to Provide the Debtors with a Chief Restructuring Officer,
         Restructuring Officer, and Additional Personnel [Docket No. 90; filed July 24, 2019]

         Response/Objection Deadline:          August 7, 2019 at 4:00 p.m. (ET); extended to
                                               August 9, 2019 at 4:00 p.m. (ET) for the U.S.
                                               Trustee and the Committee

         Responses/Objections Received:

         A.        Informal comment from the Office of the Unites States Trustee

         Status: The hearing on this matter will go forward.




                                                  17
RLF1 21866596v.1
               Case 19-11563-KBO   Doc 186         Filed 08/13/19   Page 18 of 18



Dated: August 13, 2019             /s/ Travis J. Cuomo
       Wilmington, Delaware
                                    RICHARDS, LAYTON & FINGER, P.A.

                                    John H. Knight (No. 3848)
                                    Paul N. Heath (No. 3704)
                                    Zachary I. Shapiro (No. 5103)
                                    Brett M. Haywood (No. 6166)
                                    Travis J. Cuomo (No. 6501)
                                    One Rodney Square
                                    920 North King Street
                                    Wilmington, DE 19801
                                    Telephone: (302) 651-7700
                                    Facsimile: (302) 651-7701
                                    E-mail: knight@rlf.com
                                             heath@rlf.com
                                             shapiro@rlf.com
                                             haywood@rlf.com
                                             cuomo@rlf.com

                                    - and -

                                    LATHAM & WATKINS LLP

                                    George A. Davis (admitted pro hac vice)
                                    Keith A. Simon (admitted pro hac vice)
                                    Hugh K. Murtagh (admitted pro hac vice)
                                    Liza L. Burton (admitted pro hac vice)
                                    885 Third Avenue
                                    New York, New York 10022
                                    Telephone: (212) 906-1200
                                    Facsimile: (212) 751-4864
                                    E-mail: george.davis@lw.com
                                            keith.simon@lw.com
                                            hugh.murtagh@lw.com
                                            liza.burton@lw.com

                                    Proposed Counsel for Debtors
                                    and Debtors-in-Possession




                                              18
RLF1 21866596v.1
